Citation Nr: 0024812	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for bilateral bronchitis as residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral bronchitis as 
the residuals of pneumonia.  A notice of disagreement was 
received in December 1997.  A statement of the case was 
issued in March 1999.  A substantive appeal was received from 
the veteran in April 1999.  The veteran had originally 
requested a hearing at the RO, but canceled this request in 
July 1999.


FINDINGS OF FACT

1. The Board, in a decision dated May 1974, denied the 
veteran's claim of entitlement to service connection for 
bronchitis as residuals of pneumonia.  This was a final 
disallowance of this claim.

2. Evidence received since the May 1974 decision, considered 
alone or in conjunction with the evidence previously of 
record, does not establish that the veteran's bronchitis 
is related to service; thus, such evidence is not so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for bronchitis as residuals of 
pneumonia.


CONCLUSION OF LAW

1. A May 1974 Board decision which denied service connection 
for the cause of the veteran's bronchitis as residuals of 
pneumonia is a final decision.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100 (1999).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
bronchitis as residuals of pneumonia is not new and 
material, and this claim is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

In a May 1974 decision, the Board denied the veteran's claim 
of entitlement to service connection for residuals of 
pneumonia.  The Board did note that it received a letter from 
Dr. Edward Ricci, dated January 1974, which indicated that he 
felt the veteran's severe attacks of bronchitis were related 
to the pneumonia the veteran suffered from while in service.  
However, the Board noted that the evidence indicated that the 
veteran had a chest X-ray twelve days after his bout with 
pneumonia, which showed clear lungs, and that a follow-up X-
ray taken December 1943 showed normal lungs; and that this 
evidence sufficiently demonstrated that the veteran's 
pneumonia did not leave residuals.  Without evidence of a 
causatory relationship between the veteran's bronchitis and 
his bout of pneumonia in service, the Board found that his 
bronchitis condition was not service related.  

The May 1974 Board decision is a final decision, and is not 
subject to revision upon the same factual basis.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. §§ 
5108, 7104(b) (West 1991 & Supp. 2000).

In February 1997, the veteran submitted an application to 
reopen his claim for bronchitis.  In May 1997, the RO denied 
the petition to reopen the claim, and this appeal ensued.

It is pointed out that the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), created a three-step 
process for reopening previously denied claims (a two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), had previously been applied): first it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the Board decision dated May 1974. Evans.

The new evidence submitted includes reports of treatment 
records from Dr. Edward Olchowski, dated from October 1993 to 
February 1997.  In October 1993, the veteran gave a history 
of no chronic respiratory complaint, but indicated that in 
June of 1993 he had a sudden onset cough, congestion, sputum, 
fever, and wheezing.  The veteran indicated that he had been 
to the ER a few times, and that a pulmonary specialist had 
given him a diagnosis of chronic bronchitis.  The veteran was 
seen again in February 1994 with complaints of continued 
frequent "bronchitis" with constant coughing and shortness 
of breath.  Upon examination, the veteran was found, on deep 
inspiration, to have regular brief left anterior chest pain.  

The veteran was seen again in June 1994 with complaints of a 
hoarse voice for an hour after mowing the lawn, but he was no 
longer having a cough, phlegm, wheezing, or shortness of 
breath.  Dr. Olchowski found the veteran's lungs to be clear 
at that time, and assessed that the veteran might be 
suffering from hay fever when mowing the lawn.  The veteran 
was seen in October 1994 for his yearly physical, at which 
time it was noted that his respiratory complaints had 
resolved.  

In April 1995, the veteran was seen for a chronic postnasal 
drip and occasional productive cough, with no fever, 
wheezing, or shortness of breath.  At that time, Dr. 
Olchowski assessed that the veteran's postnasal drip was due 
to allergies, not pneumonia in the Army.  In May 1995, the 
veteran was given prescriptions of Claritin and Flonase, for 
his postnasal drip with occasional cough.  The veteran was 
seen for another yearly physical in November 1995, at which 
time he was given a diagnosis of chronic cough, congestion, 
and allergies.  

In October 1996 the veteran was seen for a high fever with 
constant drug cough.  His lungs showed rhonchi throughout the 
right side, with no consolidation.  Dr. Olchowski diagnosed 
the veteran with bacterial bronchitis, not pneumonia.  In 
November 1996, the veteran again returned with complaint of 
coughing all day long and bringing up phlegm, and occasional 
noisy breathing.  Dr. Olchowski at that time found that the 
veteran was having mostly allergic postnasal drip and phlegm, 
not pneumonia.  The veteran again presented in February 1997 
with a constant cough and congestion with minimal sputum, 
with no shortness of breath.  Dr. Olchowski found that the 
veteran's lungs showed diffuse bilateral wheezing, and 
diagnosed acute and chronic bronchitis.

Other new evidence submitted includes an X-ray report dated 
October 1996, indicating right middle lobe subsegmental 
atelectasis.  The veteran also submitted an exercise thallium 
report dated September 1996, which indicted that thallium 
imaging was consistent with a lesion in the posterior 
descending artery, and reversible ischemia with or without 
prior infarction.

In addition, the veteran submitted letters from his brother 
in law, daughters, son, wife, and a close friend, all dated 
April 1999.  All of these letters state that these persons 
witnessed the veteran suffering from attacks of bronchitis, 
some as early as 1946, and that these attacks were severe at 
times.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for bilateral bronchitis.  This evidence 
is "new," in the sense that it was not previously considered.  
However, when presented by itself, or along with evidence 
previously submitted, it is not so significant that it must 
be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a) (1999).  All of the newly submitted 
evidence simply shows that the veteran suffers from chronic 
bronchitis, as did the evidence of record at the time of the 
May 1974 Board decision.  However, it does not demonstrate 
that the veteran's bronchitis is in any way related to 
service.

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from bronchitis as 
a result of pneumonia he suffered from while in service are 
not sufficient to reopen a claim under 38 U.S.C.A. § 5108 
(West 1991).  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's May 1974 decision 
is not new and material for the purpose of reopening the 
claim. 38 C.F.R. § 3.156 (1999).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the May 1997 RO 
decision, the RO referred to a third criterion (formerly 
considered by the Board in accordance with the Court's case 
law) that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility of a change in outcome 
of the case on the merits.  See Evans, 9 Vet. App. at 283, 
citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
However, the Federal Circuit, in Hodge, held that there was 
no such legal requirement.  See also Elkins.  That 
notwithstanding, the Board finds that the RO's actions are 
not prejudicial to the veteran, since, for the reasons noted 
above (i.e., that no new and probative evidence has been 
submitted), the outcome is the same whether the claims are 
considered under the test utilized by the RO, or the correct 
"new and material" standard set forth in 38 C.F.R. § 
3.156(a) (1999).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and, in light of the above 
discussion, would not result in a determination favorable to 
the veteran.  See VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 
Fed. Reg. 49747 (1992). 


ORDER

The veteran's claim for entitlement to service connection for 
bilateral bronchitis as residuals of pneumonia is not 
reopened.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

